Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,3,6-14,16-17 and 19-32 are pending. 

Response to Amendment
The amendment dated 2/25/2021 has been entered and the amendments presented below are to that claim set.

Response to Arguments
The 35 USC 103 rejections have been withdrawn in view of the examiner’s amendment below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Paul Durdik on May 28th, 2021 after a proposal on May 27th, 2021.
The application has been amended as follows with regard to the particular claims listed (the other claims are not amended): 

Claim 1, last limitation, lines 14-19 (Currently amended): 
after polling data plane development kit queues, using said first data plane development kit helper process to cause descriptors from said data plane development kit functionality of the first non-operating system functionality to be written to a pseudo virtual interface to provide a communication path, while the application is unresponsive, between the operating system and the network interface device, to cause the data to be transmitted over the network via the network interface device while the application is unresponsive.

Claim 14, last limitation, lines 18-23 (Currently amended): 
wherein said first data plane development kit helper process is configured to cause descriptors after polling data plane development kit queues from said data plane development kit functionality in the first non-operating system functionality to be written to a pseudo virtual interface to provide a communication path, while the application is unresponsive, between the operating system and the network interface device, to cause the data to be transmitted over the network via the network interface device while the application is unresponsive.

Claim 32, last limitation, lines 16-21 (Currently amended): 
after polling data plane development kit queues, using said first data plane development kit helper process to cause descriptors from said data plane development kit functionality of the first non-operating system functionality to be written to a pseudo virtual interface to provide a communication path, while the application is unresponsive, between the operating system and the network interface device, to cause 

Allowable Subject Matter
Claims 1,3,6-14,16-17 and 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the entered examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452